Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 3/26/2021

The application has been amended as follows: 

Claim 6, line 1: changed “according to claim 2”, to --according to claim 3--. 

Claim 8, line 1: changed “each support plates”, to --the support plates--. 

Claim 9, line 1: changed “each slot” to --each of the slots--.

Claim 10, line 2, changed “each support plate to allow the headgear strap to be fitted into the slot”, to --each of the support plates to allow the headgear straps to be fitted into the slots--. 

Claim 12, line 1: changed “the splits” to --the two splits--. 

Claim 13, line 1: changed “the splits” to --the two splits--. 

Claim 15, lines 1-2: changed “the tube includes 3 key ways and the frame connector includes 3 protrusions” to --the key ways include 3 key ways and the respective protrusions include 3 protrusions--. 

Claim 17, line 2: changed “the end of each key way” to --an end of each of the key ways--.

Claim 18, line 2: changed “the end” to --an end--.

Claim 19, line 2: changed “the end” to --an end--.

Claim 20, lines 2: changed “to each key way” to --to each of the key ways--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach the combination of limitations recited in claim 1. Specifically, the prior art does not disclose or teach “an adjustment knob movably mounted to the frame connector and threadably engaged with the forehead cushion support such that turning movement of the adjustment knob causes the forehead cushion support to be moved between the retracted and extending positions, wherein the adjustment knob includes a resilient prong having a ratchet bump, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785